DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-10 and 16) and species of claim 4 (233P, 234V, 235A, 239D, 330L, 332E, and 434A) in the reply filed on 28 April 2021 is acknowledged.  The traversal is on the following ground(s).  
Applicant argues that the first claimed invention recites a special technical feature in that it is not suggested by the combination of Biancheri, Kinder, and Rajpal.  Applicant characterizes Biancheri as failing to suggest specific Fc mutations, Kinder as failing to disclose N434A and M252/S254/T256 or TNFα antibodies, and Rajpal as failing to teach TNFα antibodies or the specific combinations recited in the claims.  Applicant points to the properties of their preferred combination of mutations regarding binding affinity, performance in transcytosis, and resistance to proteolysis.  Applicant urges that the claimed combinations of mutations are not suggested by the prior art, and their effects on the antibody’s properties would not have been predictable.
This is not found persuasive for the following reasons.  The teachings of the references are to be considered in combination, not in a piecemeal analysis.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, each reference suggests a facet of the claimed invention and the desirability of each facet, thus rendering the combination obvious.  Specifically, Biancheri teach anti-TNFα antibodies, and point out that proteolytic degradation may contribute to non-responsiveness.  Kinder suggest specific mutations recited in the claims which render another antibody more resistant to proteolysis, and further noted reduced ADCC toxicity associated with said specific 
Applicant argues that the search required for Group I overlaps with the search required for Groups II and III, and would not result in an undue burden.  This has been fully considered but is not found to be persuasive.  First, undue search burden is not the standard by which lack of unity is determined.  Rather, it is founded on whether or not a special technical feature is shared among the claims.  Second, there would be an undue search burden.  For example, the search for the nucleic acid invention of Group II requires a search of the nucleic acid sequence databases which is not required for the search of the protein as per Group I.  A search for the methods of Group III requires a search for patient populations, disorders, and symptoms thereof which is not required for a search of the protein invention of Group I.
Finally, Applicant presents arguments with respect to the requirement to elect a species.  Upon further consideration, the requirement to elect a species is withdrawn.

The requirement is still deemed proper and is therefore made FINAL.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 April 2021.

Status of Application, Amendments, And/Or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment of 17 March 2020 has been entered in full.  Claims 11-15 are withdrawn from further consideration as discussed above.  Claims 1-10 and 16 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
The claims recite an amino acid sequence of an antibody that comprises specific mutations (e.g., 233P, 234V, 235A, etc.) but fails to provide a reference to a starting sequence.  Reference to amino acid position numbers in the absence of a reference or starting sequence is indefinite, since the positions numbers have no context.  
It is noted that the specification refers to the EU and Kabat numbering systems at pp. 13-14, but the claims do not recite the EU or Kabat numbering systems.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Furthermore, the specification discusses several possibilities for antibody variants/fragments which may affect numbering in the absence of a reference to a starting sequence or the EU or Kabat numbering systems.  See, for example, pp. 14, p. 18 li. 17-21.  Accordingly, the metes and bounds of the claims cannot be determined.
Amending the claims to refer to a starting sequence, or to the EU or Kabat numbering systems (e.g., “…as determined by the Kabat numbering system…”), are two ways in which the instant rejection can be obviated.  Care must be taken to avoid introducing new matter into the claims.  Support for new claim language (e.g., page and line number of the specification) should be identified by Applicant in the response.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 6-10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854) and Rajpal et al.(2014, "Introduction: Antibody Structure and Function" In: "Therapeutic Fc-Fusion Proteins", Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany).
Biancheri et al. disclose antibodies comprising a TNFα-binding domain and an FcRn binding site, including infliximab and adalimumab, as well as pharmaceutical compositions comprising the same.  Biancheri et al. teach that many patients with inflammatory bowel disease fail to respond to such anti-TNFα antibodies due to proteolytic degradation of the antibodies (p. 1564, 1st column, sections "Background and Aims" and "Conclusions").  Biancheri et al. further disclose that antibodies comprising human lgG2 are resistant to proteolytic cleavage, but their Fc-dependent cell killing functions are weak (p. 1571, 1st column, 1st paragraph).  Biancheri et al. further contemplate applying the strategy of incorporating specific mutations into the Fc region of protease-resistant monoclonal IgG1 antibodies to enhance cell killing properties of anti-TNFα antibodies (p. 1571, 1st column, 1st paragraph).  Biancheri et al. particularly discuss that antibody-dependent, cell-mediated cytotoxicity is an important immunologic property of TNFα-neutralizing agents (p. 1571, 1st column, 2nd paragraph).  
Biancheri et al. do not disclose anti-TNFα antibodies having (i) the specific amino acids 233P, 234V, and 235A, with a deletion at amino acid position 236, or (ii) the specific amino acid residues 434A or 252Y/254T/256E.
st column), and further discloses that variant 2h had resistance to cleavage by protease MMP-3 and MMP-12 (p. 30846, 2nd column, 2nd paragraph).  Kinder et al. disclose that although 2h lost CDC activity, additional mutations in combination with 2h were able to restore CDC activity (p. 30846, 2nd column, bottom paragraph; see also p. 20847, 2nd column, 2nd paragraph, indicating K326A/I332E/E333A mutations were also added to 2h to generate 2h-AEA; p. 30847, 2nd column, 3rd paragraph noting that 2h-AEA showed high proteolysis resistance).  Kinder et al. further disclose that the 2h-AEA variant had enhanced ADCC compared with IgG1 (p. 30847, 2nd column, bottom paragraph; ADCC defined as antibody-dependent cellular toxicity in footnote 2, p. 30843, 2nd column).
Rajpal et al. disclose that antibody mutants comprising 252Y/254T/256E or 434A demonstrate increased serum half-life (Table 1.3, p. 10).
Biancheri et al. may not explicitly teach the binding affinities at specific pH values, dissociation constants, transcytosis capabilities, and protease resistance as recited in claims 7-10.  However, such would have been an inherent feature of the antibodies suggested by the combined references, and do not constitute an unexpected result in view of the teachings of the cited references.  For example, For example, Kinder et al. teach that their antibody variant with E233P/L234V/L235A substitutions, with Gly236 deleted, designated 2h (p. 30846, bottom paragraph of 1st column), and further discloses that variant 2h had resistance to cleavage by protease MMP-3 and MMP-12 (p. 30846, 2nd column, 2nd paragraph), thus rendering the activities recited in instant claim 10 expected.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the anti-TNFα antibodies suggested by Biancheri et al. by introducing mutations that give protease resistance and maintain cell-killing properties, and in particular antibody-dependent, cell-mediated cytotoxicity (ADCC), by specifically using the E233P/L234V/L235A substitutions and Gly236 deletion (2h) variant disclosed by Kinder et al. with a reasonable expectation of success.  The motivation to do so could have been found in the teaching of Kinder et al. that these mutations in combination with additional mutations provide resistance to proteolysis and enhanced ADCC taught to be desirable for anti-TNFα antibodies by Biancheri et al.  The ordinary skilled artisan would have been further motivated to incorporate either the .

Claims 2, 4, and 5 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Biancheri et al. (2015, Gastroenterology 149:1564-1574), in view of Kinder et al. (2013, J. Biol. Chem. 288(43):30843-30854) and Rajpal et al.(2014, "Introduction: Antibody Structure and Function" In: "Therapeutic Fc-Fusion Proteins", Wiley-VCH Verlag GmbH & Co. KGaA, Weinheim, Germany) as applied to claims 1, 3, 6-10, and 16 above, and further in view of Wu et al. (US 2006/0040325 A1; published 23 February 2006).
As discussed above, Biancheri et al. taken with Kinder et al. and Rajpal et al.  suggest anti-TNFα antibodies comprising Fc mutations that give protease resistance, high ADCC toxicity, and good serum half-life properties by introducing E233P/L234V/L235A substitutions, Gly236 deletion, 252Y/254T/256E substitutions, and/or a 434A substitution.
Biancheri et al. do not further suggest a 326A/332E/333A substitution.  However, such was known to be associated with superior effector function, as taught by Wu et al. (abstract; [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of filing to have modified the anti-TNFα antibodies suggested by Biancheri et al. by introducing mutations that give protease resistance and maintain cell-killing properties, and in particular antibody-dependent, cell-mediated cytotoxicity (ADCC), by specifically 

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646



/ECK/
29 June 2021